DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 and 33 are pending. Claims 23-32 and 34-36 have been canceled.
The current Office Action introduces new grounds of rejection for claims 2 and 22. 
Therefore, the Office Action is made non-final. 
The examiner apologizes for any inconvenience this may cause.

Claim Objections
Claim 11 is objected to because of the following informalities: the limitation “phosphazene polymer” should be amended to read “phosphazene”, because the phosphazene in claim 11 is not a polymer.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “comb-type structures”. The Courts held that the addition of the word "type” to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).
Claim 22 recites the limitation "the separator" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al. (CN 103762380, with machine translation), as evidenced by Iwai et al. (US 2012/0009412).
With regard to claim 33, Lan et al. teach an electrolyte comprising a non-aqueous organic solvent, a lithium salt, and a phosphazene compound (abstract, claim 1).
The phosphazene compound is preferably a polymer of formula:

    PNG
    media_image1.png
    150
    176
    media_image1.png
    Greyscale
, wherein R is a liner or branched alkyl group (see Detailed Description of the Embodiments, claim 3).
The non-aqueous organic solvent may be ethylene carbonate, dimethyl carbonate, fluoroethylene carbonate, bis-fluoroethylene carbonate, ethyl trifluoroacetate, methyl trifluoropropionate (claim 5).
Fluoroethylene carbonate and bis-fluoroethylene carbonate are “fluorinated carbonates”, and  ethyl trifluoroacetate and methyl trifluoropropionate are “fluorinated esters”.
The phosphazene compound comprises alkoxyalkoxy groups, which are crosslinking groups, as evidenced in par.0013 of Iwai et al. Therefore, the phosphazene meets the limitations for a “reactive phosphazene compound”.
Therefore, the electrolyte of Lan et al. is equivalent to the electrolyte composition in claim 33.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer (US 2015/0017488) in view of Jankowsky et al. (“Preparation and electrochemical performance of polyphosphazene based salt-in-polymer electrolyte membranes for lithium ion batteries”).
With regard to claims 1 and 18, Dyer teaches a battery (12) comprising an anode (14), a cathode (16), and a solid electrolyte (18) between the anode (14) and the cathode (16)(par.0012, fig.1). The solid electrolyte may be a solid polymer electrolyte (SPE) (par.0011), and the electrodes (14) and (16) may be impregnated with polymer electrolyte to ensure the best electrolytic contact (par.0014).
Dyer further teaches that the battery (12) may be a lithium ion battery (par.0014).
A solid polymer electrolyte permeates into the cathode and is in physical contact with a cathode active material when a cathode (16) impregnated with solid polymer electrolyte.
Dyer fails to teach that the solid electrolyte comprises a polyphosphazene polymer and a lithium salt dissolved or dispersed in the a polyphosphazene polymer.
Jankowsky et al. teach that a polyphosphazene containing LiTFSi and LiBOB dissolved salts are used as polymer electrolytes in a lithium ion battery. Their lithium conductivity is high (abstract, Conclusions on page 261).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the polymer electrolyte comprising polyphosphazene and LiTFSI or LiBOB as the solid polymer electrolyte of Dyer, in order to take advantage of its high conductivity.
The ratio of O in the phosphazene to Li in the lithium salt is shown in Table 1, page 259 of Jankowsky et al. It would be expected that the amount of lithium salt dispersed in the polyphosphazene is within the range of 0.1-50%.
The polymer electrolyte comprising polyphosphazene and LiTFSI or LiBOB does not comprise a non-aqueous liquid solvent (0% by weight non-aqueous solvent).
Therefore, the lithium ion battery of Dyer modified by Jankowsky is equivalent to the rechargeable lithium battery in claim 1, and the lithium ion cell in claim 18.
With regard to claim 2, Jankowsky et al. teach that the polyphosphazene is represented by the formula:

    PNG
    media_image2.png
    83
    102
    media_image2.png
    Greyscale
 (Scheme 1 on page 257). This is a linear polymer having the formula (N=PR1R2)n, wherein R1 and R2 are organic groups.
With regard to claim 3, Jankowsky et al. teach that the polyphosphazene is derived from a precursor monomer of Chemical Formula 2 (Scheme 1 on page 257).
With regard to claim 4, Jankowsky et al. teach that the polymer electrolyte includes LiTFSI (lithium bis(trifluoromethanesulfonyl)imide) or LiBOB (lithium bis(oxalato)borate) (abstract).
With regard to claim 19, Dyer teaches that the cathode (16)may comprise lithium iron phosphate (par.0014).
With regard to claim 20, Dyer teaches that the anide (14) may comprise lithium titanium oxide (par.0014). This meets the claim limitations for lithium-containing titanium oxide.
With regard to claim 21, a solid polymer electrolyte acts as separator, as evidenced in par. 0113 of Yamaguchi et al. (US 2003/0104283).


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Dyer (US 2015/0017488) in view of Jankowsky et al. (“Preparation and electrochemical performance of polyphosphazene based salt-in-polymer electrolyte membranes for lithium ion batteries”) as applied to claim 1 above, and further in view of and further in view of Fitie et al. (US 2018/0205117) and in further view of Sloop et al. (US 2005/0244704).
With regard to claim 16, Dyer modified by Jankowsky teach the battery of claim 1 (see paragraph 10 above), but fail to teach that the polymer electrolyte comprises a flame retardant additive.
However, it is well-known that flame retardants are used as additives in polymer electrolytes, as evidenced in par.0041 of Fitie et al.
Fluorinated alkyl phosphates are used as flame retardants in electrolytes, as shown in par.0008 of Sloop et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include fluorinated alkyl phosphates flame retardants in the polymer electrolyte of Dyer modified by Jankowsky.
Alkyl phosphates flame retardants are phosphorus-based flame retardants.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dyer (US 2015/0017488) in view of Jankowsky et al. (“Preparation and electrochemical performance of polyphosphazene based salt-in-polymer electrolyte membranes for lithium ion batteries”) as applied to claim 1 above, and further in view of Cakmak et al. (US 2015/0044574).
With regard to claim 22, Dyer modified by Jankowsky teach the battery of claim 1 (see paragraph 10 above), but fail to teach that the polymer electrolyte comprises fibers.
However, it is well-known in the art that polymer fibers may be added to a polymer electrolyte in order to reinforce it, as shown in par.0002 and par.0045 of Cakmak et al.
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to disperse polymer fibers into the polymer electrolyte of Dyer modified by Jankowsky, in order to reinforce it.

Allowable Subject Matter
Claims 5-10, 12, 15 and 17 are allowed.
The prior art does not teach the rechargeable lithium batteries in claims 5, 15, and 17.
Claim 11 would be allowable if rewritten to overcome the objection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach the rechargeable lithium batteries in claims 13 and 14.
Response to Arguments
Applicant’s arguments with respect to claims 1-22 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
-the objection to the disclosure is withdrawn following the applicant’s amendment to the specification;
-the objections to claims 2, 4, 6, 12, 14, and 33 are withdrawn following the applicant’s amendments to the claims;
-the rejections of claims 3, 6-14, 16, 20, and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn following the applicant’s amendments to the claims;
-the rejection of claim 23 under 35 U.S.C. 102(a)(1) as being anticipated by Jankowsky et al. (“Preparation and electrochemical performance of polyphosphazene based salt-in-polymer electrolyte membranes for lithium ion batteries”), as evidenced by Iwai et al. (US 2012/0009412) is moot following the cancelation of the claim;
-the rejection of claims 1-4 and 18-21 under 35 U.S.C. 103 as being unpatentable over Tolbert et al. (WO 2011/156419) in view of Jankowsky et al. (“Preparation and electrochemical performance of polyphosphazene based salt-in-polymer electrolyte membranes for lithium ion batteries”) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 16 under 35 U.S.C. 103 as being unpatentable over Tolbert et al. (WO 2011/156419) in view of Jankowsky et al. (“Preparation and electrochemical performance of polyphosphazene based salt-in-polymer electrolyte membranes for lithium ion batteries”) as applied to claim 1 above, and further in view of Fitie et al. (US 2018/0205117) and in further view of Sloop et al. (US 2005/0244704) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claim 22 under 35 U.S.C. 103 as being unpatentable over Tolbert et al. (WO 2011/156419) in view of Jankowsky et al. (“Preparation and electrochemical performance of polyphosphazene based salt-in-polymer electrolyte membranes for lithium ion batteries”) as applied to claim 1 above, and further in view of Cakmak et al. (US 2015/0044574) is withdrawn following the applicant’s amendment to claim 1.
However, new grounds of rejection for claims 1-4, 16, 18-22, and 33 are shown in paragraphs 5-12 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722